          Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 1 of 15


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    PRESTON TAYLOR,                                    Case No. 1:20-cv-00798-SAB

12                   Plaintiff,                          ORDER ENTERING STIPULATED
                                                         PROTECTIVE ORDER
13           v.
                                                         (ECF No. 37)
14    P. TURNER,

15                   Defendant.

16
                                  STIPULATED PROTECTIVE ORDER
17
     1.   PURPOSES AND LIMITATIONS
18
          Disclosure and discovery activity in this action is likely to involve production of
19
     confidential or private information for which special protection from public disclosure and from
20
     use for any purpose other than prosecuting this litigation may be warranted. Accordingly,
21
     Plaintiff Preston Taylor and Defendant P. Turner stipulate to and petition the Court to enter the
22
     following Stipulated Protective Order. The parties acknowledge that this Order does not confer
23
     blanket protections on all disclosures or responses to discovery and that the protection it affords
24
     from public disclosure and use extends only to the limited information or items that are entitled
25
     to confidential treatment under the applicable legal principles. The parties further acknowledge,
26
     as set forth in Section 12.3 below, that this Stipulated Protective Order does not entitle them to
27
     file confidential information under seal; Civil Local Rule 141 sets forth the procedures that must
28


                                                     1
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 2 of 15


 1 be followed and the standards that will be applied when a Party seeks permission from the Court

 2 to file material under seal.

 3 2.    DEFINITIONS

 4       2.1    Challenging Party: a Party or Non-Party that challenges the designation of

 5 information or items under this Order.

 6       2.2    “CONFIDENTIAL” Information or Items: information (regardless of how it is

 7 generated, stored or maintained) or tangible things that qualify for protection under Federal

 8 Rule of Civil Procedure 26(c).

 9       2.3    “CONFIDENTIAL – ATTORNEY’S EYES ONLY” Information or Items:

10 information (regardless of how it is generated, stored, or maintained) or tangible things that a

11 Party has designated in good faith to be confidential and for attorneys’ eyes only. The criteria

12 for such designation shall be whether the Party has a good-faith belief that the information is

13 entitled to protection from disclosure to non-attorneys, because such information threatens the

14 safety of individuals or inmates, or threatens the safety and security of a prison. “Attorneys”

15 shall be limited to the counsel of record in this case, their support staff, and Expert(s).

16       2.4    Counsel (without qualified): Outside Counsel of Record and House Counsel (as well

17 as their support staff).

18       2.5    Designating Party: a Party or Non-Party that designates information or items that it

19 produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
20 “CONFIDENTIAL – ATTORNEY’S EYES ONLY.”

21       2.6    Disclosure or Discovery Material: all items or information, regardless of the medium

22 or manner in which it is generated, stored, or maintained (including, among other things,

23 testimony, transcripts, and tangible things), that are produced or generated in disclosures or

24 responses to discovery in this matter.

25       2.7    Expert: a person with specialized knowledge or experience in a matter pertinent to

26 the litigation who has been retained by a Party or its counsel to serve as an expert witness or as
27 a consultant in this action.

28


                                                     2
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 3 of 15


 1       2.8   House Counsel: attorneys who are employees of a party to this action. House

 2 Counsel does not include Outside Counsel or Record or any other outside counsel.

 3       2.9   Non-Party: any natural person, partnership, corporation, association, or other legal

 4 entity not named as a Party to this action.

 5       2.10 Outside Counsel of Record: attorneys who are not employees of a Party to this action

 6 but are retained to represent or advise a Party to this action and have appeared in this action on

 7 behalf of that Party or are affiliated with a law firm which has appeared on behalf of that Party.

 8       2.11 Party: any party to this action, including all of its officers, directors, employees,

 9 consultants, retained experts, and Outside Counsel of Record (and their support staffs).

10       2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery

11 Material in this action.

12       2.13 Professional Vendors: persons or entities that provide litigation support services

13 (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

14 organizing, storing, or retrieving data in any form or medium) and their employees and

15 subcontractors.

16       2.14 Protected Material: any Disclosure or Discovery Material that is designated as

17 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

18       2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a

19 Producing Party.
20 3.    SCOPE

21       The protections conferred by this Stipulation and Order cover not only Protected Material

22 (as defined above), but also (1) any information copied or extracted from Protected Material;

23 (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

24 testimony, conversations, or presentations by Parties or their Counsel that might reveal

25 Protected Material. However, the protections conferred by this Stipulation and Order do not

26 cover the following information: (a) any information that is in the public domain at the time of
27 disclosure to a Receiving Party or becomes part of the public domain after its disclosure to

28   Receiving Party as a result of publication not involving a violation of this Order, including


                                                    3
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 4 of 15


 1   becoming part of the public record through trial or otherwise; and (b) any information known

 2   to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the

 3   disclosure from a source who obtained the information lawfully and under no obligation of

 4   confidentiality to the Designating Party. Any use of Protected Material at trial shall be

 5   governed by a separate agreement or order.

 6 4.    DURATION

 7       Even after final disposition of this litigation, the confidentiality obligations imposed by

 8 this Stipulation and Order shall remain in effect until a Designating Party agrees otherwise in

 9 writing or a court order otherwise directs. Final disposition shall be deemed to be the later of

10 (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

11 judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,

12 or reviews of this action, including the time limits for filing any motions or applications for

13 extension of time pursuant to applicable law.

14 5.    DESIGNATING PROTECTED MATERIAL

15       5.1   Exercise of Restraint and Care in Designating Material for Protection. Each Party

16 or Non-Party that designates information or items for protection under this Order must take

17 care to limit any such designation to specific material that qualifies under the appropriate

18 standards. The Designating Party must designate for protection only those parts of material,

19 documents, items, or oral or written communications that qualify—so that other portions of the
20 material, documents, items, or communications for which protection is not warranted are not

21 swept unjustifiably within the ambit of this Order.

22       Mass, indiscriminate, or routinized designations are prohibited. Designations that are

23 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

24 unnecessarily encumber or retard the case development process or to impose unnecessary

25 expenses and burdens on other parties) expose the Designating Party to sanctions.

26       If it comes to a Designating Party’s attention that information or items that it designated

27 for protection do not qualify for protection, that Designating Party must promptly notify all

28 other Parties that it is withdrawing the mistaken designation.


                                                    4
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 5 of 15


 1       5.2   Manner and Timing of Designations. Except as otherwise provided in this Order

 2 (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 3 Disclosure or Discovery Material that qualifies for protection under this Order must be clearly

 4 so designated before the material is disclosed or produced.

 5       Designation in conformity with this Order requires:

 6       (a)   for information in documentary form (e.g., paper or electronic documents, but

 7 excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 8 Party affix the legend “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

 9 ONLY” to each page that contains protected material. If only a portion or portions of the

10 material on a page qualifies for protection, the Producing Party also must clearly identify the

11 protected portion(s) (e.g., by making appropriate markings in the margins).

12       A Party or Non-Party that makes original documents or materials available for inspection

13 need not designate them for protection until after the inspecting Party has indicated which

14 material it would like copied and produced. During the inspection and before the designation,

15 all of the material made available for inspection shall be deemed “CONFIDENTIAL.” After

16 the inspecting Party has identified the documents it wants copied and produced, the Producing

17 Party must determine which documents, or portions thereof, qualify for protection under this

18 Order. Then, before producing the specified documents, the Producing Party must affix the

19 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” legend to each
20 page that contains Protected Material. If only a portion or portions of the material on a page

21 qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

22 (e.g., by making appropriate markings in the margins).

23       (b)   for testimony given in deposition or in other pretrial or trial proceedings, that the

24 Designating Party identify on the record, before the close of the deposition, hearing, or other

25 proceeding, all protected testimony.

26       (c)   for information produced in some form other than documentary and for any other

27 tangible items, that the Producing Party affix in a prominent place on the exterior of the

28 container or containers in which the information or item is stored the legend


                                                     5
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 6 of 15


 1 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion

 2 or portions of the information or item warrant protection, the Producing Party, to the extent

 3 practicable, shall identify the protected portion(s).

 4       5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 5 designate qualified information or items does not, standing alone, waive the Designating

 6 Party’s right to secure protection under this Order for such material. Upon timely correction of

 7 a designation, the Receiving Party must make reasonable efforts to assure that the material is

 8 treated in accordance with the provisions of this Order.

 9 6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

10       6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation of

11 confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

12 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

13 burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

14 challenge a confidentiality designation by electing not to mount a challenge promptly after the

15 original designation is disclosed.

16       6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution

17 process by providing written notice of each designation it is challenging and describing the

18 basis for each challenge. To avoid ambiguity as to whether a challenge has been made, the

19 written notice must recite that the challenge to confidentiality is being made in accordance with
20 this specific paragraph of the Protective Order. The parties shall attempt to resolve each

21 challenge in good faith and must begin the process by conferring directly (in voice to voice

22 dialogue; other forms of communication are not sufficient) within 14 days of the date of

23 service of notice. In conferring, the Challenging Party must explain the basis for its belief that

24 the confidentiality designation was not proper and must give the Designating Party an

25 opportunity to review the designated material, to reconsider the circumstances, and, if no

26 change in designation is offered, to explain the basis for the chosen designation. A
27 Challenging Party may proceed to the next stage of the challenge process only if it has engaged

28


                                                     6
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 7 of 15


 1 in this meet and confer process first or establishes that the Designating Party is unwilling to

 2 participate in the meet and confer process in a timely manner.

 3       6.3    Judicial Intervention. If the Parties cannot resolve a challenge without court

 4 intervention, the Designating Party shall file and serve a motion to retain confidentiality under

 5 Civil Local Rule 230 within 21 days of the initial notice of challenge or within 14 days of the

 6 parties agreeing that the meet and confer process will not resolve their dispute, whichever is

 7 earlier. Each such motion must be accompanied by a competent declaration affirming that the

 8 movant has complied with the meet and confer requirements imposed in the preceding

 9 paragraph. Failure by the Designating Party to make such a motion including the required

10 declaration within 21 days shall automatically waive the confidentiality designation for each

11 challenged designation. In addition, the Challenging Party may file a motion challenging a

12 confidentiality designation at any time if there is good cause for doing so, including a

13 challenge to the designation of a deposition transcript or any portions thereof. Any motion

14 brought pursuant to this provision must be accompanied by a competent declaration affirming

15 that the movant has complied with the meet and confer requirements imposed by the preceding

16 paragraph.

17       The burden of persuasion in any such challenge proceeding shall be on the Designating

18 Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

19 unnecessary expenses and burdens on other parties) may expose the Challenging Party to
20 sanctions. Unless the Designating Party has waived the confidentiality designation by failing

21 to file a motion to retain confidentiality as described above, all parties shall continue to afford

22 the material in question the level of protection to which it is entitled under the Producing

23 Party’s designation until the court rules on the challenge.

24 7.    ACCESS TO AND USE OF PROTECTED MATERIAL

25       7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed or

26 produced by another Party or by a Non-Party in connection with this case only for prosecuting,
27 defending, or attempting to settle this litigation. Such Protected Material may be disclosed

28 only to the categories of persons and under the conditions described in this Order. When the


                                                     7
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 8 of 15


 1 litigation has been terminated, a Receiving Party must comply with the provisions of section

 2 13 below (FINAL DISPOSITION).

 3       Protected Material must be stored and maintained by a Receiving Party at a location and

 4 in a secure manner that ensures that access is limited to the persons authorized under this

 5 Order.

 6       7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 7 by the court or permitted in writing by the Designating Party, a Receiving Party may disclose

 8 any information or item designated “CONFIDENTIAL” only to:

 9       (a)   the Receiving Party’s Outside Counsel of Record in this action, as well as

10 employees of said Outside Counsel of Record and Experts to whom it is reasonably necessary

11 to disclose the information for this litigation and who have signed the “Acknowledgment and

12 Agreement to Be Bound” that is attached hereto as Exhibit A;

13       (b)   the officers, directors, and employees (including House Counsel) of the Receiving

14 Party to whom disclosure is reasonably necessary for this litigation and who have signed the

15 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

16       (c)   Experts (as defined in this Order) of the Receiving Party to whom disclosure is

17 reasonably necessary for this litigation and who have signed the “Acknowledgment and

18 Agreement to Be Bound” (Exhibit A);

19       (d)   the Court and its personnel;

20       (e)   court reporters and their staff, professional jury or trial consultants, mock jurors,

21 and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

22 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

23       (f)   during their depositions, witnesses in the action to whom disclosure is reasonably

24 necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

25 A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

26 transcribed deposition testimony or exhibits to depositions that reveal Protected Material must
27 be separately bound by the court reporter and may not be disclosed to anyone except as

28 permitted under this Stipulated Protective Order.


                                                     8
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 9 of 15


 1       (g)    the author or recipient of a document containing the information or a custodian or

 2 other person who otherwise possessed or knew the information.

 3       7.3    Disclosure of “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 4 Items. Unless otherwise ordered by the Court or permitted in writing by the Designating Party,

 5 Counsel for the Receiving Party may not disclose any information or item designated

 6 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to Plaintiff Taylor, members of

 7 Plaintiff’s family, friends or associates of Plaintiff, or to any other inmate, parolee, or person

 8 previously in the custody of CDCR or any of their relatives, friends, associates, or the public.

 9 Unless otherwise ordered by the Court or permitted in writing by the Designating Party, only

10 Counsel for the Receiving Party may have access to and review any information or item

11 designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Staff employed by Counsel

12 and Expert(s) retained by the Receiving Party will not disclose any item or information

13 designated “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or make copies of any item

14 or information so designated, except as necessary for this litigation. Counsel is responsible for

15 ensuring that their staff and Expert(s) comply with this Order.

16 8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

17       OTHER LITIGATION

18       If a Party is served with a subpoena or a court order issued in other litigation that compels

19 disclosure of any information or items designated in this action as “CONFIDENTIAL” or
20 “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must:

21       (a)    promptly notify in writing the Designating Party. Such notification shall include a

22   copy of the subpoena or court order;

23       (b)    promptly notify in writing the party who caused the subpoena or order to issue in

24 the other litigation that some or all of the material covered by the subpoena or order is subject

25 to this Protective Order. Such notification shall include a copy of this Stipulated Protective

26 Order; and
27       (c)    cooperate with respect to all reasonable procedures sought to be pursued by the

28 Designating Party whose Protected Material may be affected.


                                                     9
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 10 of 15


 1       If the Designating Party timely seeks a protective order, the Party served with the

 2 subpoena or court order shall not produce any information designated in this action as

 3 “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

 4 determination by the court from which the subpoena or order issued, unless the Party has

 5 obtained the Designating Party’s permission. The Designating Party shall bear the burden and

 6 expense of seeking protection in that court of its confidential material—and nothing in these

 7 provisions should be construed as authorizing or encouraging a Receiving Party in this action

 8 to disobey a lawful directive from another court.

 9 9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

10       THIS LITIGATION

11       (a)   The terms of this Order are applicable to information produced by a Non-Party in

12 this action and designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’

13 EYES ONLY.” Such information produced by Non-Parties in connection with this litigation is

14 protected by the remedies and relief provided by this Order. Nothing in these provisions

15 should be construed as prohibiting a Non-Party from seeking additional protections.

16       (b)   In the event that a Party is required, by a valid discovery request, to produce a Non-

17 Party’s confidential information in its possession, and the Party is subject to an agreement with

18 the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

19             (1)   promptly notify in writing the Requesting Party and the Non-Party that some

20 or all of the information requested is subject to a confidentiality agreement with a Non-Party;

21             (2)   promptly provide the Non-Party with a copy of the Stipulated Protective

22 Order in this litigation, the relevant discovery request(s), and a reasonably specific description

23 of the information requested; and

24             (3)   make the information requested available for inspection by the Non-Party.

25       (c)   If the Non-Party fails to object or seek a protective order from this court within 14

26 days of receiving the notice and accompanying information, the Receiving Party may produce
27 the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

28 timely seeks a protective order, the Receiving Party shall not produce any information in its


                                                    10
       Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 11 of 15


 1 possession or control that is subject to the confidentiality agreement with the Non-Party before

 2 a determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

 3 burden and expense of seeking protection in this court of its Protected Material.

 4 10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 6 Material to any person or in any circumstance not authorized under this Stipulated Protective

 7 Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 8 unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 9 Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

10 made of all the terms of this Order, and (d) request such person or persons to execute the

11 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

12       In the event that the Receiving Party believes that documents labeled “CONFIDENTIAL

13 – ATTORNEYS’ EYES ONLY” have been viewed or obtained by persons other than Counsel

14 of Record and their support staff, the Receiving Party must immediately (a) notify in writing

15 the Designating Party of the unauthorized disclosures, (b) identify the person or persons to

16 whom unauthorized disclosures were made, (c) inform the person or persons to whom

17 unauthorized disclosures were made of all the terms of this Order, and (d) use its best efforts to

18 retrieve all unauthorized copies of the Protected Material.

19 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
20       PROTECTED MATERIAL

21       When a Producing Party gives notice to Receiving Parties that certain inadvertently

22 produced material is subject to a claim of privilege or other protection, the obligations of the

23 Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

24 provision is not intended to modify whatever procedure may be established in an e-discovery

25 order that provides for production without prior privilege review. Pursuant to Federal Rule of

26 Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of
27 a communication or information covered by the attorney-client privilege or work product

28


                                                    11
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 12 of 15


 1 protection, the parties may incorporate their agreement in the stipulated protective order

 2 submitted to the court.

 3 12. MISCELLANEOUS

 4       12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to

 5 seek its modification by the Court in the future.

 6       12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective

 7 Order no Party waives any right it otherwise would have to object to disclosing or producing

 8 any information or item on any ground not addressed in this Stipulated Protective Order.

 9 Similarly, no Party waives any right to object on any ground to use in evidence of any of the

10 material covered by this Protective Order.

11       12.3 Filing Protected Material. Without written permission from the Designating Party

12 or a court order secured after appropriate notice to all interested persons, a Party may not file in

13 the public record in this action any Protected Material. A Party that seeks to file under seal any

14 Protected Material must comply with Civil Local Rule 141. Protected Material may only be

15 filed under seal pursuant to a court order authorizing the sealing of the specific Protected

16 Material at issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a

17 request establishing that the Protected Material at issue is entitled to protection under the law.

18 If a Receiving Party’s request to file Protected Material under seal pursuant to Civil Local Rule

19 141 is denied by the court, then the Receiving Party may file the information in the public
20 record pursuant unless otherwise instructed by the court.

21 13. FINAL DISPOSITION

22       Within 60 days after the final disposition of this action, as defined in paragraph 4, each

23 Receiving Party must return all Protected Material to the Producing Party or destroy such

24 material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,

25 compilations, summaries, and any other format reproducing or capturing any of the Protected

26 Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
27 submit a written certification to the Producing Party (and, if not the same person or entity, to

28 the Designating Party) by the 60 day deadline that (1) identifies (by category, where


                                                    12
           Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 13 of 15


 1 appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

 2 Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

 3 format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

 4 Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,

 5 and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

 6 reports, attorney work product, and consultant and expert work product, even if such materials

 7 contain Protected Material. Any such archival copies that contain or constitute Protected

 8 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

 9          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

10 Dated: August 24, 2021                              Respectfully submitted,

11                                                     ATTORNEY GENERAL OF CALIFORNIA

12
                                                       By: /s/ Asha M. Jameson
13                                                          Asha M. Jameson
14                                                          Attorney for P. Turner

15
     Dated: August 20, 2021                            Respectfully submitted,
16
                                                       PLC Law Group
17

18
                                                       By: ___/s/ Na’Shaun L. Neal__________
19                                                          Peter L. Carr, IV
                                                            Na’Shaun L. Neal
20                                                          Attorney for Preston Taylor
21

22          I attest under penalty of perjury that concurrence in the filing of this document has been
23 obtained by all signatories

24          Dated: August 24, 2021              By: /s/ Asha M. Jameson
                                                Deputy Attorney General
25
                                                Attorney for P. Turner
26 / / /
27 / / /

28


                                                      13
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 14 of 15


 1                                              EXHIBIT A

 2
                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4         I,                                [print or type full name], of

 5          [print or type full address], declare under penalty of perjury that I have read in its

 6 entirety and understand the Stipulated Protective Order that was issued by the United States

 7 District Court for the Eastern District of California on __________________ in the case Taylor

 8 v. Commissioner of CDCR, et al., Case No. 1:20-cv-00798-SAB (E.D. Cal.). I agree to comply

 9 with and to be bound by all the terms of this Stipulated Protective Order and I understand and

10 acknowledge that failure to so could expose me to sanctions and punishment in the nature of

11 contempt. I solemnly promise that I will not disclose in any manner any information or item

12 that is subject to this Stipulated Protective Order to any person or entity except in strict

13 compliance with the provisions of this Order.

14         I further agree to submit to the jurisdiction of the United States District Court for the
15 Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

16 Order, even if such enforcement proceedings occur after termination of this Action.

17
           I hereby appoint                                [print or type full name] of
18
                                     [print or type full address and telephone number] as my
19
     California agent for service of process in connection with this Action or any proceedings related
20
     to enforcement of this Stipulated Protective Order.
21

22

23 Date:

24
     City and State where sworn and signed:
25

26 Printed Name:
27

28 Signature:


                                                     14
        Case 1:20-cv-00798-NONE-SAB Document 38 Filed 08/25/21 Page 15 of 15


 1               COURT ORDER ENTERING STIPULATED PROTECTIVE ORDER

 2          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 3          1.      The above stipulated protective order is entered;

 4          2.      The parties are advised that pursuant to the Local Rules of the United States

 5                  District Court, Eastern District of California, any documents which are to be filed

 6                  under seal will require a written request which complies with Local Rule 141;

 7          3.      The party making a request to file documents under seal shall be required to show

 8                  good cause for documents attached to a nondispositive motion or compelling

 9                  reasons for documents attached to a dispositive motion, Pintos v. Pacific Creditors

10                  Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009); and

11          4.      If a party’s request to file Protected Material under seal is denied by the Court, then

12                  the previously filed material shall be immediately accepted by the court and

13                  become information in the public record and the information will be deemed filed

14                  as of the date that the request to file the Protected Information under seal was

15                  made.

16
     IT IS SO ORDERED.
17

18 Dated:        August 24, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                     15
